DETAILED ACTION
This Office Action is in response to the Amendment filed on 3 March 2021.
Claims 1-18 and 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung-Hoon Kim on May 3, 2021.

The application has been amended as follows: 

1.  	(Currently amended):  A method of obtaining channel state information by a server, the method comprising:
receiving a channel state information (CSI) obtaining request sent by a terminal, wherein the CSI obtaining request comprises an address of a first access point (AP) communicatively connected to the terminal and an address of the terminal;

sending a first CSI measurement request to the at least one first measurement AP, wherein the first CSI measurement request comprises the address of the terminal, so that the at least one first measurement AP listens to, according to the address of the terminal, first service data sent by the terminal;
receiving first measurement data, wherein the first measurement data comprises first CSI, the first CSI is obtained after a target measurement AP performs channel estimation on the first service data obtained by means of listening, and the target measurement AP is an AP that obtains the first service data by means of listening in the at least one first measurement AP; and
sending, by the server, the first measurement data or a first processing result to the terminal, wherein the first processing result is obtained by using the first measurement data.

2. 	(Previously presented):  The method according to claim 1, further comprising:
obtaining precision of the first processing result according to the first measurement data;
if the precision is less than or equal to a preset threshold, sending a multicast request to the terminal, wherein the multicast request comprises an address of the at least one first measurement AP, and the multicast request is used to instruct the terminal to send second service data to the at least one first measurement AP; and
receiving second measurement data fed back by the at least one first measurement AP, wherein the second measurement data comprises second CSI, and the second CSI is obtained after 
sending the second measurement data or a second processing result to the terminal, wherein the second processing result is obtained by using the second measurement data.

3. 	(Previously presented):  The method according to claim 1, wherein after the determining at least one first measurement AP according to the address of the first AP, the method further comprising:
sending a second CSI measurement request to the terminal, wherein the second CSI measurement request comprises an address of the at least one first measurement AP, so that the terminal determines a second measurement AP according to the address of the at least one first measurement AP.

4. 	(Previously presented):  The method according to claim 1, wherein the first measurement data further comprises identification information of the first CSI, and the identification information of the first CSI comprises at least one of an antenna configuration of the at least one first measurement AP, a frequency band of the at least one first measurement AP, a channel of the at least one first measurement AP, a Media Access Control (MAC) address of the terminal, or a MAC address of the at least one first measurement AP.

5. 	(Original):  The method according to claim 1, wherein the determining at least one first measurement AP in first storage APs according to the address of the first AP comprises:
determining, according to the address of the first AP, the coverage corresponding to the address of the first AP; and


6. 	(Original):  The method according to claim 5, wherein the determining, according to the coverage and an address of the first storage AP, the at least one first measurement AP located within the coverage comprises:
determining, according to the coverage and the address of the first storage AP, the at least one first to-be-determined AP located within the coverage; and
determining the at least one first measurement AP in the at least one first to-be-determined AP according to at least one of a frequency band used by the at least one first to-be-determined AP, a channel of the at least one first to-be-determined AP, bandwidth of the at least one first to-be-determined AP, network transmission traffic, or network service performance.

7. 	(Previously presented):  A method of obtaining channel state information by a terminal, the method comprising:
sending a channel state information (CSI) obtaining request to a server, wherein the CSI obtaining request comprises an address of a first AP communicatively connected to the terminal and an address of the terminal; and
receiving first measurement data or a first processing result sent by the server, wherein the first processing result is obtained by using the first measurement data, and the first measurement data comprises first CSI.

8. 	(Previously presented):  The method according to claim 7, further comprising:

if the precision is less than or equal to a preset threshold, sending second service data to the at least one first measurement AP, so that the at least one first measurement AP performs channel estimation on the second service data to obtain second CSI; and
receiving second measurement data or a second processing result sent by the server, wherein the second measurement data comprises the second CSI, and the second processing result is obtained by using the second measurement data.

9. 	(Currently amended):  The method according to claim 7, wherein after sending a CSI obtaining request to a server, the method further comprising:
obtaining a union set of an address of a second storage AP and an address of the at least one first measurement AP to obtain an address of a second measurement AP, wherein the second storage AP is an AP that is stored by the terminal and that is communicatively connected to the terminal, and the address of the at least one first measurement AP is from the server;
listening to, according to the address of the second measurement AP, third service data sent by an AP in the second measurement AP; and
when the third service data is received, performing channel estimation on the third service data to obtain third CSI.

10. 	(Currently amended):  The method according to claim 7, further comprising:
obtaining at least one of a service precision requirement or a service algorithm complexity requirement; and
or when the service algorithm complexity requirement is greater than a second preset value.

11. 	(Currently amended):  A server, comprising:
a receiving module configured to receive a channel state information (CSI) obtaining request sent by a terminal, wherein the CSI obtaining request comprises an address of a first access point AP communicatively connected to the terminal and an address of the terminal;
a processing module configured to determine at least one first measurement AP in first storage APs according to the address of the first AP, wherein the first storage APs are APs that are stored by the server and that [[can]] perform channel estimation on service data to obtain CSI, and the at least one first measurement AP is an AP within coverage corresponding to the address of the first AP; and
a sending module configured to send a first CSI measurement request to the at least one first measurement AP determined by the processing module, wherein the first CSI measurement request comprises the address of the terminal, so that the at least one first measurement AP listens to, according to the address of the terminal, first service data sent by the terminal, wherein
the receiving module is further configured to receive first measurement data, wherein the first measurement data comprises first CSI, the first CSI is obtained after a target measurement AP performs channel estimation on the first service data obtained by means of listening, and the target measurement AP is an AP that obtains the first service data by means of listening in the at least one first measurement AP; and
the sending module is further configured to send the first measurement data or a first 

12. 	(Previously presented):  The server according to claim 11, wherein the processing module is further configured to obtain precision of the first processing result according to the first measurement data;
the sending module is further configured to: if the precision is less than or equal to a preset threshold, send a multicast request to the terminal, wherein the multicast request comprises an address of the at least one first measurement AP, and the multicast request is used to instruct the terminal to send second service data to the at least one first measurement AP; and
the receiving module is further configured to: receive second measurement data fed back by the at least one first measurement AP, wherein the second measurement data comprises second CSI, and the second CSI is obtained after the at least one first measurement AP performs channel estimation on the second service data; and 
the sending module is further configured to send the second measurement data or a second processing result to the terminal, wherein the second processing result is obtained by using the second measurement data.

13. 	(Original):  The server according to claim 11, wherein the sending module is further configured to send a second CSI measurement request to the terminal, wherein the second CSI measurement request comprises an address of the at least one first measurement AP, so that the terminal determines a second measurement AP according to the address of the at least one first measurement AP.

14. 	(Original):  The server according to claim 11, wherein the first measurement data further comprises identification information of the first CSI, and the identification information of the first CSI comprises at least one of an antenna configuration of the at least one first measurement AP, a frequency band of the at least one first measurement AP, a channel of the at least one first measurement AP, a MAC address of the terminal, or a MAC address of the at least one first measurement AP.

15. 	(Original):  The server according to claim 11, wherein
the processing module is further configured to: 
determine, according to the address of the first AP, the coverage corresponding to the address of the first AP; and 
determine, according to the coverage and an address of the first storage AP, the at least one first measurement AP that is located within the coverage and that is in the first storage AP.

16. 	(Original):  The server according to claim 15, wherein the processing module is further configured to: 
determine, according to the coverage and the address of the first storage AP, the at least one first to-be-determined AP located within the coverage; and 
determine the at least one first measurement AP in the at least one first to-be-determined AP according to at least one of a frequency band used by the at least one first to-be-determined AP, a channel of the at least one first to-be-determined AP, bandwidth of the at least one first to-be-determined AP, network transmission traffic, or network service performance.

17. 	(Currently amended):  A terminal, comprising:
a sending module configured to send a channel state information (CSI) obtaining request to a server, wherein the CSI obtaining request comprises an address of a first AP communicatively connected to the terminal and an address of the terminal; [[and]]
a receiving module configured to receive first measurement data or a first processing result sent by the server, wherein the first processing result is obtained by using the first measurement data, and the first measurement data comprises first CSI; and
a processing module configured to: 
obtain a union set of an address of the second storage AP and an address of the at least one first measurement AP to obtain an address of a second measurement AP, wherein the second storage AP is an AP that is stored by the terminal and that is communicatively connected to the terminal, and the address of the at least one first measurement AP is from the server;
listen to, according to the address of the second measurement AP, third service data sent by an AP in the second measurement AP; and
when the third service data is received, perform channel estimation on the third service data to obtain third CSI.

18. 	(Original):  The terminal according to claim 17, wherein the receiving module is further configured to receive an address of at least one first measurement AP and precision of the first processing result that are sent by the server;
the sending module is further configured to: if the precision is less than or equal to a first preset threshold, send second service data to the at least one first measurement AP, so that the at 
the receiving module is further configured to receive second measurement data or a second processing result sent by the server, wherein the second measurement data comprises the second CSI, and the second processing result is obtained by using the second measurement data.

19. 	(Canceled)

20. 	(Currently amended):  The terminal according to claim 17, wherein the processing module is further configured to obtain at least one of a service precision requirement or a service algorithm complexity requirement; and
the sending module is further configured to send the CSI obtaining request to the server only when the service precision requirement is greater than a second preset threshold or when the service algorithm complexity requirement is greater than a third preset threshold.

Response to Arguments
Applicant’s arguments, see pages 2-6, filed 3 March 2021, with respect to the 35 USC § 103 Rejection of Claims 1, 3-5, 7, 11, 13-15 and 17 have been fully considered and are persuasive.  The 5 USC § 103 Rejection of Claims 1, 3-5, 7, 11, 13-15 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (US 2016/0135194 A1) discloses Method for Channel State Report In Wireless Communication System And Apparatus Therefor.  Specifically, see Figure 6 and paragraph 186, 192 and 200.
Zhao et al (US 2012/0190356 A1) discloses Method and Apparatus for Perfomring Channel Measurement for Cell.  Specifically, Figure 3, steps 31, 34 and paragraphs 49-52 and 87-88. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469